Citation Nr: 0740885	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO. 02-11 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for schizophrenia, including 
the issue of whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to December 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which declined to reopen the veteran's 
claim for service connection for schizophrenia. Jurisdiction 
of the claim is now with the Waco, Texas RO.

In March 2007, the Board remanded to the RO the claim on 
appeal upon the veteran's request to appear before a Travel 
Board hearing. In September 2007, the veteran testified 
during a hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of the hearing is of record. During the 
Board hearing, the veteran submitted to the Board additional 
VA treatment records for consideration in connection with the 
claim on appeal, along with a waiver of RO jurisdiction of 
such evidence. The Board accepts this evidence for inclusion 
in the record on appeal. See 38 C.F.R. § 20.1304 (2007).

The Board's decision on the petition to reopen the claim for 
service connection for schizophrenia is set forth below. The 
claim for service connection for schizophrenia, on the 
merits, is addressed in the remand following the order; this 
matter is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C. VA will notify the veteran 
when further action, on his part, is required.


FINDING OF FACT

The evidence associated with the claims file subsequent to 
the November 1995 rating decision bears directly and 
substantially on the issue of service connection for 
schizophrenia, and is by itself, or in conjunction with 
evidence previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final November 1995 RO rating 
decision that denied the veteran's claim of service 
connection for schizophrenia is new and material, and the 
veteran's claim for this benefit is reopened. 38 U.S.C.A. §§ 
5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.159, 20.1103 (2007); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

New and Material Evidence

The veteran seeks service connection for schizophrenia. The 
claim of service connection for schizophrenia was previously 
considered and denied by the RO in a November 1995 rating 
decision, and the veteran was so notified in January 1996 
correspondence. The veteran did not disagree with this 
decision within a year after notification of the decision, 
and as such, the November 1995 rating decision is final. 38 
U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 20.1103.

The Board is required to consider de novo whether new and 
material evidence has been received to reopen a claim. See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease. See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993). The Board may not then proceed to review the issue of 
whether the duty to assist has been fulfilled, or undertake 
an examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. 

In a May 2005 letter, the RO advised the veteran that the 
claim for service connection for schizophrenia was previously 
denied and had become final. The RO also defined the terms 
"new" and "material", explained the reason for the 
previous denial, and indicated that the evidence submitted 
must relate to this fact in order to be new and material. 
This notification satisfies the requirements of Kent. 
Furthermore, the Board finds the evidence associated with the 
claims file is sufficient to reopen the claim for service 
connection for schizophrenia and as such a deficiency in 
notice, if any, does not inure to the veteran's prejudice.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." For claims 
submitted prior to August 29, 2001, as in the present case, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2000).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. The VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

At the time of the November 1995 rating decision, the 
evidence of record consisted of service medical records, VA 
treatment records, private medical records, and lay 
statements. Subsequently, the veteran submitted additional VA 
treatment records, a VA examination report, and the Board 
hearing transcript.

The evidence submitted subsequent to the November 1995 rating 
decision is new, in that it was not previously of record. In 
addition, the evidence is also material. In November 1995, 
the claim for service connection for schizophrenia was denied 
as there was no evidence of a diagnosis of schizophrenia in 
service or within one year after the veteran's discharge from 
service and there was no evidence of a relationship between 
the veteran's current schizophrenia and his service. Evidence 
then of record included service medical records (which showed 
a diagnosis in March 1975 of inadequate personality disorder 
with significant anti-social traits), VA treatment records 
dated from January 1977 to September 1995 (which showed an 
initial diagnosis of schizophrenia, paranoid, in January 
1977, and subsequent treatment for schizophrenia), non-VA 
treatment records from a hospital that showed a diagnosis of 
schizophrenia in January 1977, and lay statements from a 
friend and the veteran's mother (which state that the veteran 
was without any psychiatric problems before he entered 
service, but had a psychiatric disorder after his discharge 
from service).

The evidence submitted since the November 1995 decision 
includes a December 2002 VA examination report, which 
reflects an Axis I diagnosis of chronic paranoid 
schizophrenia. During the examination, the veteran reported 
that while he was in service, he received treatment from a 
psychiatrist after he began seeing hallucinations. The 
veteran also reported that he used alcohol and abused 
nonprescription drugs. The VA physician opined that, 
regarding the veteran's diagnosis of personality disorder in 
service, if the veteran was indeed having true hallucinations 
and delusions while in service, even though these symptoms 
might have been triggered by the veteran's substance abuse at 
that time, the physician suspected that the veteran was 
likely schizophrenic while in service. Further, the physician 
stated that hallucinations and delusions would not usually be 
the result of a personality disorder, although they could be 
the result of drug use causing an organic brain syndrome 
along with the personality disorder, but the physician noted 
that it was difficult to differentiate the cause of the 
hallucinations and delusions. Finally, the physician stated 
that it would appear that some of the symptoms that the 
veteran had in service would be related to the onset of the 
schizophrenia during that time.

Presumed credible for the limited purpose of ascertaining its 
materiality, the competent medical evidence submitted after 
the final November 1995 rating decision reflects suggestive 
medical opinion evidence of a nexus between the veteran's 
current schizophrenia and his service. This evidence has 
direct bearing on the issue of service connection for 
schizophrenia and therefore, is material. The new evidence, 
when viewed with the evidence previously of record, is of 
significance that it must be considered in order to fairly 
decide the merits of the claim. Because the credibility of 
the evidence is presumed for the purpose of reopening, the 
Board finds that the evidence cited above constitutes new and 
material evidence sufficient to reopen the claim for service 
connection for schizophrenia.

Accordingly, the Board finds that the claim for service 
connection for schizophrenia is reopened. To this extent and 
to this extent only, the appeal will be granted. 


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for schizophrenia is 
reopened.


REMAND

As the claim for service connection for schizophrenia has 
been reopened, the Board finds that further RO development on 
the claim, on the merits, is warranted.

The December 2002 VA examination report is unclear in several 
respects, and the Board must seek clarification. See 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.). Further, the veteran's service personnel records 
were received subsequent to the conduct of the December 2002 
VA examination. Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).  

Firstly, the VA physician conducting the December 2002 
examination opined that the veteran's hallucinations that he 
experienced in service could have been symptoms of a 
diagnosis of schizophrenia. Although the veteran reported 
during the December 2002 VA examination that he had 
hallucinations while in service, the March 1975 service 
medical record reflecting psychiatric treatment and mental 
status examination indicates that the veteran had no 
hallucinations and no delusions and there was no evidence of 
neurosis, psychosis, or neurological disease. 

The Board cannot ascertain whether the examiner's opinion may 
have differed, given the record developed after December 
2002. The veteran's service personnel record then received 
indicates no apparent psychological symptoms or complaints. 
The veteran is instead noted to have had a history of 
disciplinary difficulties, and was twice convicted by Special 
Courts-Martial, as well as having undergone separation board 
proceedings due to the U.S. Marine Corps' assessment that he 
was unsuitable for further service based on a personality 
disorder. 

However, this observation does not end the Board's inquiry, 
as it is unclear what, if any, medical significance may be 
attached to the veteran's documented military history. See, 
e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant). However, it is well-settled 
that in its decisions, the Board may not rely upon its own 
unsubstantiated medical opinion. Allday v. Brown, 7 Vet. App. 
517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut 
v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991). The Board is without medical expertise to 
ascertain whether the veteran's schizophrenia is indeed 
related to his service.

Hence, pursuant to the duty to assist, the appellant will be 
afforded a VA medical examination. See Charles v. Principi, 
16 Vet. App. 370 (2002) (observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim").

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file any outstanding VA medical records. The claims 
file currently includes outpatient treatment records from the 
VA Medical Centers (VAMCs) in Temple, Texas, and Waco, Texas, 
dated up to June 2007 and July 2007, respectively. Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the RO must 
obtain all outstanding pertinent medical records since June 
2007 (Temple VAMC) and July 2007 (Waco VAMC), following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2007) as 
regards requests for records from Federal facilities. 

Accordingly, the issue is REMANDED for the following actions:

1. The RO/AMC should obtain from the 
Temple and Waco VAMCs all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's schizophrenia, 
from June 2007 and July 2007, 
respectively, to the present. The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities. All 
records and/or responses received should 
be associated with the claims file.

2. The claims folder should be returned 
to the VA physician who conducted the 
December 2002 VA examination, if still 
available, who must respond to the 
inquiry below. If the physician is not 
available, the veteran should be afforded 
an examination, by an appropriately 
qualified mental health care examiner, 
who must respond to the inquiry:

After a review of the veteran's 
claims folder, including his service 
personnel records, did the veteran 
manifest schizophrenia, or its 
prodromal stages, during military 
service or within one year 
thereafter; and if not, whether the 
veteran has schizophrenia that is 
causally or etiologically related to 
his service.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the psychiatrist for 
review in connection with the 
examination.

3. The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO/AMC should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO/AMC shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The RO/AMC's attention is called to 38 
C.F.R. § 3.307(c) (Providing that no 
presumptions may be invoked on the basis 
of advancement of the disease when first 
definitely diagnosed for the purpose of 
showing its existence to a degree of 10 
percent within the applicable period. 
This will not be interpreted as requiring 
that the disease be diagnosed in the 
presumptive period, but only that there 
be then shown by acceptable medical or 
lay evidence characteristic 
manifestations of the disease to the 
required degree, followed without 
unreasonable time lapse by definite 
diagnosis. Symptomatology shown in the 
prescribed period may have no particular 
significance when first observed, but in 
the light of subsequent developments it 
may gain considerable significance. Cases 
in which a chronic condition is shown to 
exist within a short time following the 
applicable presumptive period, but 
without evidence of manifestations within 
the period, should be developed to 
determine whether there was 
symptomatology which in retrospect may be 
identified and evaluated as manifestation 
of the chronic disease to the required 
10-percent degree.) 


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


